Motion to enlarge time for argument of appeal granted on condition that record is settled and, together with briefs, filed on or before October 15, 1956, and case set down for argument on Tuesday, November 13, 1956. Memorandum: On this application by this appellant for an extension of time to perfect his appeal, the district attorney of Herkimer County has filed no papers in opposition. The application by the appellant would have been unnecessary had it not been for the unexcused and inexcusable delay on the part of the district attorney to examine the proposed record on appeal which *834was served on Mm on July 19, 1956. He knew that appellant’s time was extended to include the September Term of this court by a previous order. It is deplorable that the appellant is delayed in the hearing and determination of his appeal by reason of the neglect of the prosecuting officer. The appellant may note that, without asking the co-operation of this district attorney, he may have the record certified by the Herkimer County Clerk pursuant to section 458 of the Code of Criminal Procedure. (Order entered Sept. 19, 1956.)